Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 9, 2020.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 15 recite “based on this comparison and the credibility and accuracy ratings of each input, the server is configured to assign an accuracy probability rating (APR) to the event.”
The specification discloses the following:
The algorithms used will consider the following factors: [0015] (1) Integrity - who is the source of input? [0016] (2) Relevancy - when did the source provide input? [0017] (3) Proximity - how close is the source to the reported activity? [0018] (4) Accessibility - what is the source doing at the site, at the time of input? [0019] (5) Reliability - how accurate was the source of input previously? [0020] (6) Quantity - how many sources are providing the same input? [0021] (7) Repeatability - how many times is the same input being provided? [0022] (8) Variety - how many types of sources are providing input on the same incident? [0023] (9) Incredibility - how many sources are providing false input, about the same occurrence, at that specific time? [0024] (10) Sensitivity - does input match the source's expertise and/or mechanical capability? [0025] (11) Relativity - how does the input provided compare to other onsite input? [0026] (12) Feasibility - how likely is it that the input could come from the specific location? [0027] (13) Deniability - will the source of input be affected (positively or negatively) by the input? [0028] Upon receiving information, the system is preferably configured to scrutinize both the source information and the event information to determine a credibility of the source and an accuracy of the information. [0029] By comparing the received information with information from other sources, such as one or more sensors within the area of the event, the server can compare the information and assign an accuracy probability rating to the event. 
[0060] Once received, the sensor information (e.g., feedback from the sensors) can be compared with the received event information via the one or more servers 110, as well as information gleaned from social media platforms including text, audio, images, and video. Based on this comparison and the credibility and accuracy ratings of each input, the one or more servers 110 can assign an accuracy probability rating (APR) to the input and event using artificial intelligence algorithms implemented by a processor. Exemplary data analysis methodologies and criterion used to assess the APR are shown in Figure 3.
The Examiner notes that Fig. 3 merely discloses that the inputs disclosed at [0015]-[0027] without any further description as to how these inputs are used by the algorithm to calculate an APR. Nor does the specification describe how the inputs are gathered or determined. 
For example, the varying types of factors and the units of measurement for the factors vary to the degree that one of ordinary skill in the art would not know how to combine them to calculate an APR, even if the specification provided an adequate disclosure as to how the gather the factor data.
[0015] (1) Integrity - who is the source of input? = name or id of source.
 [0016] (2) Relevancy - when did the source provide input? = time/date
 [0017] (3) Proximity - how close is the source to the reported activity? = distance measure
[0018] (4) Accessibility - what is the source doing at the site, at the time of input? = textual information 
[0019] (5) Reliability - how accurate was the source of input previously? = accuracy rating 
[0020] (6) Quantity - how many sources are providing the same input? = number 
[0021] (7) Repeatability - how many times is the same input being provided? = number 
[0022] (8) Variety - how many types of sources are providing input on the same incident? = number 
[0023] (9) Incredibility - how many sources are providing false input, about the same occurrence, at that specific time? = number
[0024] (10) Sensitivity - does input match the source's expertise and/or mechanical capability? = True/False
[0025] (11) Relativity - how does the input provided compare to other onsite input? = range value
[0026] (12) Feasibility - how likely is it that the input could come from the specific location? = likelihood value 
[0027] (13) Deniability - will the source of input be affected (positively or negatively) by the input? = Yes/No
Therefore, the Examiner asserts that the description does not provide adequate support for assigning an APR to an event.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system and method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving inputs from one or more sources concerning an event, wherein each of the one or more inputs comprises source information and event information; wherein the source information comprises an identifier and a location, the one or more sources comprises at least one of a sensor, a social media post, or a user submission, and the event information comprises the event location, a time the event occurred, and input identification markers; analyzing the source information of each input to generate a credibility rating associated with each source; comparing the location of the source with an event location to generate an accuracy rating for each input based on the distance of the source from the event location; requesting information from a set of sensors within a predefined area of the event location; comparing the received information from the sensors with the received event information; assigning an accuracy probability rating (APR) to the event based on the comparison and the credibility and accuracy ratings of each input. 
This is an abstract idea in the category of “Certain Methods of Organizing Human Activity” because the information that is gathered and processed is typically used to make determinations regarding responding to events such as an emergency which is an example of managing interactions between people.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of determining whether the event requires an alert. The recitations of “using a processor” and “a server configured to”, do not integrate the invention into a practical application because the processor and server are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0040].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements.  The limitation of “transmitting an alert if the APR is greater than a predetermined threshold” is insignificant extra-solution activity and merely results in transmitting the processed information because on a threshold rule.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of receiving inputs, analyzing, comparing, querying and assigning are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-14 and 16-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that define the inputs and gathered information (claims 2, 5, 6, 9, 13 and 14), recite limitations drawn to calculating the APR (thus further limiting the abstract idea (claims 3, 4, 8, 12, 17, 18 and 20), or recite limitations that are drawn to insignificant extra-solution activity (claims 7, 10, 11, 19). Similar to the independent claims, the dependent claims generally “apply” the concept of determining whether the event requires an alert. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 15.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Pub. No. 2016/0328482) in view of Mohler (US Pat. No. 9,541,407).
Claims 1, 2, 5 and 15: Shah discloses:
receiving inputs from one or more sources concerning an event, wherein each of the one or more inputs comprises source information and event information; ([0016] The user category comprises, but is not limited to, determining at least one of name of author, description of author, URL of author, location of author, location of the author matching the location of the event, author being a witness to the event, protection level of the author's account, and verification of the author, associated with each item of the social media data. [0072]…In another implementation, the ingestion module 122 may determine the location of the ingested data and the user and append location information as metadata to the ingested data.)  The location of the ingested data is understood as the location of the event when the author is a witness.
wherein the source information comprises an identifier and a location, ([0016] The user category comprises, but is not limited to, determining at least one of name of author, description of author, URL of author, location of author, location of the author matching the location of the event, author being a witness to the event) the one or more sources comprises at least one of a sensor, a social media post, or a user submission, ([0008] Systems and techniques for detecting and verifying social media events are disclosed. The system and techniques allow for processing of social media data to extract potentially valuable information in a timely manner and determine the veracity of the detected information. [0044] In one implementation, as shown in the FIG. 1 example, the non-volatile memory 120 is configured to include an ingestion module 122 for receiving social media data from the social media platform 180. Exemplary social media platforms are, but not limited to, Twitter®, Reddit®, Facebook®, Instagram® or LinkedIn®. As used herein, the phase “ingested data” refers to received social media data, which may be but is not limited to, tweets and/or online messages, from the social media platform 180.) and the event information comprises the event location([0072] …In another implementation, the ingestion module 122 may determine the location of the ingested data and the user and append location information as metadata to the ingested data.) a time the event occurred ([0083] At step 312, each key concept has a predefined time frame to grow to a minimum count of unit data required to be considered an unit cluster or else it is discarded.) and input identification markers ([0116] FIG. 5e is another exemplary ingested data in the form of a tweet. This ingested data is one of the many unit data from an exemplary event detected cluster pertaining to “Mugabe: Foreign firms ‘stole diamonds’: Zimbabwean President Robert Mugabe accuse foreign mining companies of . . . ”. This ingested data was also selected by the summarization module 132 as a representative summary of the event detected cluster.)
analyzing the source information of each input to generate a credibility rating associated with each source; ([0049] The non-volatile memory 120 is also configured to include an opinion module 134 for detecting if the each ingested data in the event detected cluster contains an opinion of a particular person or is factual (e.g., non-opinionated tone), and a credibility module 135, for determining the credibility score of the ingested data. In one implementation, the credibility score is associated with three components: user/source credibility: who is providing the information, cluster credibility: what is the information, and tweet credibility: how is the information related to other information. [0097] The credibility module 135 determines the confidence score of each unit data in the event detected cluster. In one implementation, the confidence score is associated with three components: source credibility, cluster credibility, and tweet credibility. The score and information generated by the components are then stored as a part of the event detected cluster metadata. [0098] Source credibility relates to the source of the unit data. If the source is a credible source, for example, an authority such as the White House stating an event is more credible than a random unknown user. In one implementation, source credibility is measured by an algorithm that uses features like, but not limited to, age of the user, description, and presence of a profile image of the social media account.)
comparing the location of the source with an event location to generate an accuracy rating for each input based on the distance of the source from the event location; ([0004] Social media platforms like Twitter® or Facebook®, have influenced news gathering. Every minute, people around the world are posting pictures, videos, tweeting and otherwise communicating about all sorts of events and happenings. For example, a person may comment on what they see at a scene of an accident in real-time. Since people geographically close to an event are a valuable source of breaking news, the information generated by them is potentially very valuable. However, leveraging such information is very difficult. [0103] …Exemplary features like location or url can weigh into the credibility of the user. For example, if the user is anonymous for their location, it is hard to determine the accuracy of what they are saying. However, if their location matches the location of the event detected cluster, the incident as gathered from the ingested data might be viewed in a more favorable way as being accurate.) Thus, a favorable rating with respect to the source’s location to the event results in added credibility (i.e., accuracy).
assigning an accuracy probability rating (APR) to the event based on the credibility and accuracy ratings of each input. ([0049] The non-volatile memory 120 is also configured to include an opinion module 134 … and a credibility module 135, for determining the credibility score of the ingested data. In one implementation, the credibility score is associated with three components: user/source credibility: who is providing the information, cluster credibility: what is the information, and tweet credibility: how is the information related to other information. [0050] The non-volatile memory 120 is further configured to include verification module 150 for determining the accuracy of the event detected cluster. In one implementation, verification may be done by a veracity algorithm which generates a veracity score. In another implementation, the verification module 150 may generate a probability score for an assertion being true based on evidences collected from ingested data. [0061] The veracity data store 154 includes metrics generated by the verification module 150 regarding the level of accuracy of the event detected cluster. In one implementation, it may be the veracity score determined through a veracity algorithm. In another implementation, it may be a verification score indicating the probability of accuracy based on all the evidences collected from social media.)
transmitting an alert if the APR is greater than a predetermined threshold. ([0086] However, markables that never grow to the minimum threshold of unit data after a predefined time window (i.e., 2 hours) are removed from the database at step 332. The discarded markables and unit data may be sent to the emitted data store 246 along with other metadata about it. To illustrate, social media information that no other users are mentioning might not be an event of importance to a professional consumer. [0123] In one implementation, in the FIG. 6a example, there may be channel 602a for “newest” and another channel 602b for “trending”…The default channels provided by the application interface 600 allow the user to be notified of events that might be new or trending without having to search by key terms.)
Shah does not disclose requesting information from a set of sensors within a predefined area of the event location; comparing the received information from the sensors with the received event information; or using the comparison in calculating the APR.
Mohler, however, discloses determining the validity/real-time relevance of the information (i.e., the comparison) received from the data source (step 612). In some embodiments, this may be based on comparisons with information received from other data sources in a similar area to the reporting data source. (col. 16; ll. 40-44). The mapping server or module then generates a weighting factor for the information (i.e., an APR) received from the data source based on the trust level and/or determined validity/real-time relevance (step 616). (col. 16; ll. 49-52)
 Mohler further discloses comparing the location of the source with an event location to generate an accuracy rating for each input based on the distance of the source from the event location: In some embodiments, certain types of data sources (e.g., accredited or historically-verified data sources) may have greater weights as compared to other data sources (e.g., social media feeds, information obtained by word of mouth versus first-hand witnessing, etc.) Those types of data sources having greater weights may be allowed to contribute more heavily to the maps and/or overlays produced by the mapping server 128. It should also be appreciated that certain types of data from data sources may have higher weighting than others. For instance, if a data source has a particular area of expertise (e.g., doctors providing medical data, army corps of engineers providing structural integrity data, Coast Guard providing emergency response data, etc.), then data received from the data source in the area of expertise may be given more weight than other data received from the same data source if that other data is not in the area of expertise. Furthermore, data sources that are more proximally close to an epicenter of an event (or within the boundaries of an event) may be considered to have more accurate information regarding an event than those data sources that are not as proximally close to the event. In such a situation, the data source 120 that is closer to the event may be given a greater weight by the optional weighting module 124 than data sources 120 that are not as close. (col. 8; ll. 51-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparing sensor data from an area in range of the event with received event information; use this information in determining the validity of an event, and determine a weighting factor (i.e., the APR) using the validity and the trust level comprising proximal information as disclosed by Mohler in the system disclosed by Shah, for the motivation of providing an accurate assessment of the scope and impact of a disaster, and effective command and control are critical to the effective deployment and utilization of first responders. (Mohler; col. 1; ll. 59-61).
NOTE: Other pertinent teachings from Mohler: a system, in some embodiments, can receive data from different sources preferably with each data set having a confidence factor associated with it. For example, if an agency has trusted data (such as a weather maps/information from trusted agencies such as the National Weather Service (NWS), the National Oceanic and Atmospheric Administration (NOAA), and/or the National Hurricane Center (NHC)) the trusted data can be passed on to the centralized broker with a high trust weighting (e.g., 10 on a scale from 1 to 10). In the absence of such weighting, the centralized broker can consider information such as the time that the data was collected, the source of the data, first-hand observations supporting the data, and the like can be used to weight the data. Thus, the data can be pre-weighted by the source and/or weighted by the centralized broker using a variety of polling and experiential factors so that the best data for a specific event can be selected. Similar data from other relevant sources for other types of events such as seismic events, terrorist events, and other large scale disasters can be treated in a similar fashion. Again, each data set would be weighted according to trust level. Social media input can be considered and used to supplement maps when it is validated by geolocation, photographic or video documentation, and adequate sample size (rather than being trusted in raw form). (col. 2; ll. 34-57). 
The data source(s) 120 may correspond to sensors or sensor networks disposed in geographical proximity to an emergency or emergent event. Data sources 120 may also correspond to news feeds, social media feeds, weather feeds, communication devices 108 of users, communication devices 112 of first responders, sensors on communication devices 108, 112, communications transmitted by users/first responders (e.g., emails, calls, pictures, videos, texts, etc.), medical reports, satellite images, video camera feeds, streaming media, etc. As will be discussed in further detail herein, the amount to which data from a data source 120 contributes or alters a map or overlay produced by the mapping server 128 may depend upon its trustworthiness. (col. 8; ll. 33-col. 9; ll.8).
Claims 3, 4 and 17:  Shah discloses compare an identifier of each source with known identifiers stored on the server and assign the credibility rating to each of the sources based at least in part on whether the identifier was previously stored on the server. ([0074] In an alternative implementation, the knowledge base module 152 may compile the list of credible sources using information gathered from the ingested data. The knowledge base module 152 stores the list of credible sources in the knowledge base data store 248. In one implementation, the knowledge base module 152 may analyze user profiles from the ingested data to capture information such as user affiliations or geography to be used for compilation of the list of credible sources. In a further implementation, the knowledge base module 152 takes established credible users and reviews lists generated by the user for relevant information that may be used to generate the list of credible sources. For example, if a credible user has a tech list containing a list of tech users, user IDs and related information (e.g., a related tech list associated with the user ID) associated with the tech users are also mined for information. The knowledge base module 152 continually updates knowledge base data store 248 as further social media data are ingested and may be evaluated at a predetermined frequency to ensure the information is current.) (Thus, each set has prior submission when a set is updated). 
Mohler, as combined above, discloses real-time updating (abstract), thus as locations change, the accuracy associated with each source changes.
Claim 6:  Shah discloses a sensor ID, a device ID and/or a user ID. ([0016]: name/URL).
Claims 8 and 18:  Shah discloses querying social media concerning the event and comparing the query results with the received data. ([0074]; [0083]; [0105]).
Claim 9:  Shah discloses at least one of pictures, audio or video of the event. ([0104]; [0124]).
Claim 10:  Shah discloses generating an alert ([0123] …The default channels provided by the application interface 600 allow the user to be notified of events that might be new or trending without having to search by key terms. [0086]: However, markables that never grow to the minimum threshold of unit data after a predefined time window (i.e., 2 hours) are removed from the database at step 332. )
Claims 11 and 16:  Shah does not disclose a geo-spatial and temporal representation of the event.
Mohler, however, discloses real-time updating of maps. (Abstract).  See also col. 15; ll. 22-25: The create maps 448 may be used by the agent to define a map view (e.g., a point in time where a particular map view or overlay view should be generated based on the current view of the map 424 in the viewing window 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a geo-spatial and temporal representation of the event as disclosed by Mohler in the system disclosed by Shah, for the motivation of providing an accurate assessment of the scope and impact of a disaster, and effective command and control are critical to the effective deployment and utilization of first responders. (Mohler; col. 1; ll. 59-61).
Claim 12: Shah discloses wherein the server is configured to receive an additional input from an additional source concerning the event, wherein the server is configured to (i) analyze source information of the additional input, and assign a credibility rating to the additional source, (ii) compare the location of the additional source with the event location and assign an accuracy rating to the additional input based on the distance of the additional source from the event location, (iii) compare the received data from the set of sensors with the received event information from the additional source, and (iv) based on this comparison, the credibility and accuracy rating of the additional input and the assigned APR, the server is configured to adjust the APR associated with the event. ([0074]…The knowledge base module 152 continually updates knowledge base data store 248 as further social media data are ingested and may be evaluated at a predetermined frequency to ensure the information is current. [0112] The confidence may be re-evaluated when new evidences are included in its assessment.)
Claim 13:  Shah discloses role and experience information and basing the credibility rating at least in part on the role and experience. ([0098] Source credibility relates to the source of the unit data. If the source is a credible source, for example, an authority such as the White House stating an event is more credible than a random unknown user. In one implementation, source credibility is measured by an algorithm that uses features like, but not limited to, age of the user, description, and presence of a profile image of the social media account. [0107] …In one implementation, the verification module 150 first determines if the unit data of the event detected cluster is an expert type assertion or a witness type assertion. [0108] Expert type assertions are assertions that likely to be made only by people or organizations that are considered authoritative for that assertion. An exemplary expert type assertion may be the company Apple® asserting that they will be releasing a new iPhone®. The verification module 150 may invoke the knowledge base module 152 to determine if the identified user of the unit data (i.e., Apple®) is a credible source and awards a higher score if the unit data is originating from a credible source. [0109] In a further implementation, if the user of the unit data is from the list of credible sources determined by the knowledge base module 152 as authoritative on that topic, then a higher score is given. If the user of the ingested data is not authoritative, then other experts and their recent tweets are considered by the knowledge base module 152 to collect or negate the user assertion. [0110] Witness type assertions are assertions any random user may potentially make. These include crises type of events (for example, User 123 assets that an explosion took place in a particular area.) In one implementation, the verification module 150 compares either the topic or the geography of the unit data against other unit data from the same geographic area. If other users are not mentioning the same assertion during the same time period, then a lower score may be assigned.)  The “roles” are that of expert and witness type.  The experience is inherently considered when the user is from “Apple” or the “White House” as examples.
Claim 14:  Shah discloses audio, image or video content. ([0104] …For example, if a user is attaching a picture or multimedia to the reported incident, that can be a clear indication of the accuracy of the reporting on the social media data.)

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah/Mohler in view of Official Notice.
Claims 7 and 19:  Shah discloses [0005]…The percentage of valuable information is very small compared to the entire social media data available at a time. It has been noted that social media data primarily includes rumors, noise, spam, and mostly information useless to a professional consumer. [0045] The non-volatile memory 120 also includes a filtering module 124 for processing ingested data. In one implementation, processing of the ingested data may comprise but is not limited to, detecting language of the ingested data and filtering out ingested data that contains profanity, spam, chat and advertisements. [0077] In a further implementation, the filtering module 124 may utilize a classification algorithm that removes ingested data that is recognized to be spam, chat or advertisements. Shah does not explicitly disclose using a credibility rating to filter out a source.
However, the Examiner takes Official Notice that it is old and well known in the social networking arts to block untrustworthy users, especially for engaging in activities such as spamming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included blocking user that are untrustworthy (i.e., a credibility rating below a threshold) in the system disclosed by Shah/Mohler, for the motivation of ensuring that the data handled by the system is relevant and trustworthy.  In a system such as Mohler’s where first responders are dispatched, it is imperative that incident information be as factual and relevant as possible in order to maximize resource use and prevent the loss of property/life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. NO. 2015/0317801to Bentley et al.: [0348] One or more embodiments of the system may collect data from multiple sensors attached to multiple users or to multiple pieces of equipment, and analyze this data to detect events involving these multiple users or multiple pieces of equipment… [0349] The illustrative system shown in FIG. 38 is configured to detect a standing ovation event from the audience. The signature of this event is that a critical number of users in the same audience stand up at approximately the same time. (within a predefined area of the event location) …Because the system may monitor a large number of sensors, including sensors from users in different locations, one or more embodiments may correlate sensor data by location and by time to determine collective events involving multiple users. (i.e., a set of sensors within a predefined area of the event location) As shown in FIG. 38, one approach to correlating sensor data by time and location is to monitor for clusters of individual events (from a single sensor) that are close in both time and location. (i.e., a set of sensors within a predefined area of the event location) … In this example the critical count is three, so the system declares a standing ovation event and sends a message 22950 publishing this event. (i.e., transmitting an alert if the APR is greater than a threshold) …Furthermore, blog sites, text messages or other social media sites may be checked to see if the event correlates with the motion sensor, (i.e., comparing the received information from the sensors with the received event information) additional sensors such as sound or heart rate or both, to determine whether to publish the event, for example on a social media website or other Internet site for example (see FIG. 34 for an example of checking a website for corroborating evidence that embodiments of the system may utilize). [0350] FIG. 38 illustrates an embodiment of the system that detects an event using a threshold for the number of individual sensor events occurring within a cluster of closely spaced time and location. (i.e., transmitting an alert if the APR is greater than a threshold) FIG. 39 illustrates an embodiment that detects an event using an aggregate metric across sensors rather than comparing a count to threshold value. In this embodiment, a potentially large number of users are equipped with motion and position sensors such as sensor 13001a, 13001b worn by a user, and smart phone 13002a, 13002b carried by a user. Each sensor provides a data feed including the user's latitude, longitude, and speed. For example, the sensor may include a GPS to track latitude and longitude, and an inertial sensor that may be used to determine the user's speed. In this illustrative system, sensors are partitioned into local areas based on the user's current latitude and longitude, and the average speed 13010 of users in each local area is calculated and monitored. When the system detects an abrupt increase 13020 in the average speed of users in an area, it determines that a “major incident” 13030 has occurred at that local area, for example at 123 Elm St. This event may be published for example as an email message, a text message, a broadcast message to users in the vicinity, a tweet, a posting on a social media site, or an alert to an emergency service. In this example the sensor data is not sufficient to characterize the event precisely; for example, instead of a fire as shown in FIG. 39, other events that might cause users to start moving rapidly might be an earthquake, or a terrorist attack. However, the information that some major incident has occurred at this location may be of significant use to many organizations and users, such as first responders. Moreover, embodiments of the system may be able to detect such events instantaneously by monitoring sensor values continuously. The average speed metric used in FIG. 39 is for illustration; one or more embodiments may calculate any desired aggregate metrics from multiple sensor data feeds, and may use these metrics in any desired manner to detect and characterize events. One or more embodiments may combine the techniques illustrated in FIGS. 38 and 39 in any desired manner; for example, one or more embodiments may analyze individual sensor data to determine individual events, cluster the number of individual events by time and location, and then calculate an aggregate metric for each cluster to determine if an overall event has occurred. One or more embodiments may assign different weights to individual events based on their sensor data for example, and use weighted sums rather than raw counts compared to threshold values to detect events. Any method of combining sensor data from multiple sensors to detect events is in keeping with the spirit of the invention. As shown, with users travelling away from a given location, the location may be determined and any associated sound or atmospheric sensors such as CO2 sensors located near the location (i.e., sensors within a predefined range of the event location) may be utilized to confirm the event as a fire. Automatic emergency messages may be sent by computer 13002a, which may also broadcast for any pictures or video around the location and time that the event was detected. [0351] Sensor events associated with environmental, physiological and motion capture sensors may thus be confirmed with text, audio, image or video data or any combination thereof, including social media posts for example to detect and confirm events, and curate media or otherwise store concise event videos or other media in real-time or near real-time. In addition, social media sites may utilize embodiments of the invention to later confirm events using environmental, physiological and motion capture sensors according to one or more embodiments of the invention, for example by filtering events based on time or location or both in combination with embodiments of the invention. Ranking and reputation of posts or other media may also be utilized to filter or publish events in combination with one or more embodiments of the invention (i.e., using the reputation (credibility) of a source in combination with the sensor data that has been corroborated by social media posts).
US Pub. NO. 2019/0306174 to Jolley et al: [0058] In embodiments where potential events are submitted directly by responders of the system, the responder submission can be analyzed in a similar manner to determine factual propositions and locations where such factual propositions may be verified. Furthermore, such requests can include additional information such as the identity or account identifier of the responder who submitted the potential event, a credibility score associated with the responder who submitted the potential event, a location of the responder's responder device when the potential event was submitted, or other information relevant to verifying information relating to the potential event.
US Pub. No. 2015/0019565 to Lijachev et al.: [0012] According to another aspect of this embodiment, the method further includes identifying an event from each source in a set of information sources; calculating an event score for the content item describing the event based on a credibility score for each of the known sources in the set of information sources; and combining the score for a respective information source with the credibility score to determine a cumulative event score.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629